DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the WGS" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 5-10, 12-13, 16-21, and 28-29 depend on claim 4 and are rejected under the same reasoning.
	
Allowable Subject Matter
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 11, 14-15, 22-27 and 30-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art references are Ralston et al. (US 2016/0002035 A1) in view of Kolaczkowski et al. (US 9,505,617 B2).
Regarding claim 11, Ralston et al. discloses a system for production of hydrogen, the system comprising: a steam methane reformer (SMR) (300) comprising: an outer tube, wherein a first end of the outer tube is closed; an inner tube disposed in the outer tube, wherein a first end of the inner tube is open, wherein an SMR flow channel is defined within the inner tube and an annular space is defined between the outer tube and the inner tube, the SMR flow channel, created by bayonet tube (315), being in fluid communication with the annular space; and a water gas shift (WGS) reactor (318), wherein a WGS reaction channel is defined through the WGS reactor, and wherein the WGS reaction channel is in fluid communication with the SMR flow channel, and wherein the WGS reactor (318) comprises a WGS catalyst disposed in the WGS reaction channel (see figure 3 and paragraphs 0043-0050).
	Kolaczkowski et al. discloses the use of a metallic foam as a heterogeneous catalyst substrate or catalyst (see column 5, lines 34-36; column 7, line 61 through column 8, line 64; and column 11, lines 57-63) and foam segments (see column 6, lines 22-28 and column 9, line 13 through column 10, line 27); and that a high temperature fluid-to-fluid heat exchanger for transferring heat from a higher temperature fluid flow region to a lower temperature fluid flow region, comprising inter alia wall means separating the high and lower temperature fluid flow regions and a porous ceramic foam material occupying a substantial portion of the lower temperature fluid flow region (see column 2, lines 18-31) such that it was known in the art to use ceramic foam as a means of improving heat exchange.

 	Claims 22-24 and 30-31 depend on claim 11.
	Regarding claims 4, 14, 17, 18 and 21, the combined teachings of Ralston et al. and Kolaczkowski et al. fail to disclose a system wherein the WGS reactor comprises: a housing; and a reaction tube disposed in the housing, wherein the WGS reaction channel is defined within the reaction tube; wherein the WGS catalyst comprises a foam comprising a WGS catalyst material; wherein the WGS reactor comprises a heat transfer material disposed in the WGS reaction channel between the first WGS catalyst and the second WGS catalyst; wherein the WGS reactor comprises a heat transfer material disposed in the WGS reaction channel; and comprising an external heat transfer material disposed on an outer surface of the outer tube of the SMR.
	Claims 5-8 depend on claim 4.
	Claim 15 depends on claim 14.
	Claim 19 depends on claim 18.
Regarding claim 11, Kolaczkowski et al. discloses that a high temperature fluid-to-fluid heat exchanger for transferring heat from a higher temperature fluid flow region to a lower temperature fluid flow region, comprising inter alia wall means separating the high and lower temperature fluid flow regions and a porous ceramic foam material occupying a substantial portion of the lower temperature fluid flow region (see column 2, lines 18-31) such that it was known in the art to use ceramic foam as a means of improving heat exchange.

	Claims 22-25 and 30-31 depend on claim 11.
Regarding claim 14, Ralston et al. discloses a system for production of hydrogen, the system comprising: a steam methane reformer (SMR) (300) comprising: an outer tube, wherein a first end of the outer tube is closed; an inner tube disposed in the outer tube, wherein a first end of the inner tube is open, wherein an SMR flow channel is defined within the inner tube and an annular space is defined between the outer tube and the inner tube, the SMR flow channel, created by bayonet tube (315), being in fluid communication with the annular space; and a water gas shift (WGS) reactor (318), wherein a WGS reaction channel is defined through the WGS reactor, and wherein the WGS reaction channel is in fluid communication with the SMR flow channel, and wherein the WGS reactor (318) comprises a WGS catalyst disposed in the WGS reaction channel (see figure 3 and paragraphs 0043-0050).
Kolaczkowski et al. discloses the use of a metallic foam as a heterogeneous catalyst substrate or catalyst (see column 5, lines 34-36; column 7, line 61 through column 8, line 64; and column 11, lines 57-63) and foam segments (see column 6, lines 22-28 and column 9, line 13 through column 10, line 27).
The combined teachings of Ralston et al. and Kolaczkowski et al. fail to disclose or suggest wherein the WGS catalyst comprises a foam comprising a WGS catalyst material.
Claims 15, 26-27 and 32-33 depend on claim 14.

Response to Arguments
Remarks, filed December8, 2021, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774